Citation Nr: 1530094	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  08-01 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for postoperative arthralgia of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to February 1999.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a January 2008 rating decision, the RO granted a temporary total 100 percent rating for the Veteran's left knee disability because of treatment for service-connected arthralgia of the left knee requiring convalescence, effective December 12, 2006, with a 10 percent rating from February 1, 2007.

In November 2011, the Board remanded the claim to the RO for additional development.

In November 2013, the Board denied the Veteran's increased rating claim for his service-connected left knee disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the Court granted a Joint Motion for Remand (JMR) by the parties to the Board's November 2013 decision.  Specifically, the Court found that the Veteran should be provided with a new VA examination or opinion.

In various statements since 1999, the Veteran has indicated that he believes he is unemployable because of his service-connected left knee disability.  The Veteran's representative again raised the issue of unemployability in his June 2015 correspondence.  A total disability rating for individual unemployability (TDIU) claim is part of an increased rating claim and is properly before the Board when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Accordingly, a "Rice" TDIU claim has been raised by the record in this case and the cover sheet reflects the inclusion of this issue.

The issue of entitlement to service connection for PTSD has been raised by the record in an October 2013 statement from the Veteran's representative, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Moreover, in a June 2015 statement, the Veteran's representative notes that the Veteran has raised a secondary service connection claim for a spine disability, which he believes is secondary to the service-connected left knee disability.  This issue has not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded two VA examinations, one in May 2006 and the other in December 2011.  The JMR states that the 2006 examiner reported that the Veteran's left knee disability resulted in flare-ups, which impairs his ability to work, and the 2011 examiner noted that Veteran reported flare-ups that did not impact the function of the knee.  Accordingly, the JMR states that, on remand, the Veteran should be scheduled for a new VA examination or opinion that explains whether the Veteran suffers from flare-ups pertaining to his left knee, and if so, describes any resulting functional impairment.

The JMR also notes that the Board did not consider whether a separate rating under Diagnostic Code 5259, pertaining to removal of semilunar cartilage, was warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  Further, relating to Diagnostic Code 5259, the JMR cites a December 2006 VA treatment record noting "L[eft] knee ATS/meniscectomy - 1997."  Regarding the 1997 surgery, it appears that the Veteran's service treatment records (STRs) are incomplete.  While the STRs of record include notes of an October 1997 left knee arthroscopy and of the Veteran stating that the surgery was for a torn meniscus (see STRs dated February 6, 1998, and June 10, 1998), records of the actual surgery do not appear to be currently associated with the claims file.  Because records of the actual surgery are potentially relevant to the Veteran's instant appeal, particularly with respect to a separate rating under Diagnostic Code 5259, they should be requested on remand.  On a March 1999 claim form, the Veteran indicated that the surgery occurred at Fort Riley, Kansas, on October 13, 1997.

Furthermore, the Veteran's private treatment records appear to be incomplete.  The May 2006 VA examiner reported that, approximately three weeks prior to the examination, the Veteran "was seen by a civilian doctor because he had a patellar dislocation."  Because the only private treatment record currently associated with the claims file is a February 2006 letter documenting left knee tenderness from J.L., D.O., any such relevant records should be requested on remand, to include any treatment for patellar dislocation.

Therefore, in accordance with the JMR, the Board finds that the Veteran should be afforded a new VA examination on remand, addressing the issues raised in the JMR.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that, in January 2008 statement, the Veteran complained not only of his knee being "very, very painful, but also that it is "unstable" and has given way "numerous times."  The new VA examination should consider these lay assertions on remand.

In light of the remand, any relevant ongoing treatment records, both VA and private, should be requested on remand.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Finally, the Veteran should be provided notice of the information and evidence necessary to establish entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the information and evidence necessary to establish entitlement to a TDIU.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated the Veteran for his service-connected left knee disability.  After securing any releases deemed necessary, request any records identified that are not duplicates of those contained in the claims file.  Specifically, request records from the Veteran's October 1997 left knee surgery at Fort Riley, Kansas, and private treatment records from the provider who treated the Veteran for knee dislocation approximately three weeks before his May 2006 VA examination.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current level of severity of the Veteran's service-connected left knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

In accordance with the JMR, the examiner should provide an opinion that explains whether the Veteran suffers from flare-ups pertaining to his left knee, and if so, describe any resulting functional impairment, including any additional limitation of motion in terms of degrees.  The examiner should also consider the Veteran's lay statements regarding left knee instability and giving way on numerous occasions.

The examiner should also indicate if the evidence of record shows that the Veteran has had a left knee meniscectomy.

4.  After the development requested above, and any additional development deemed necessary, has been completed to the extent possible, the record should be reviewed, and the issue presently on appeal readjudicated.  If the benefit sought on appeal is denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




